 

Exhibit 10.1

 

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

 

SALES & PURCHASE AGREEMENT

 

CONTRACT CODE: GR8-SKYWOLF500BL-52419

 

THIS AGREEMENT (THE “AGREEMENT”)

is entered into this 22nd day of July, 2019.

 

BY and BETWEEN

 

GR8 SEAS HOLDINGS INC. ("Buyer")

803 N. BRIDGE ST. SUITE A,

YORKVILLE, ILLINOIS 60560, USA

 

MR. WILLIAM STEPHENS

PRESIDENT

 

Hereinafter referred to as the (‘Buyer’).

 

AND

 

SkyWolf Wind Turbine Corp. ("Seller")

156 Court Street

Geneseo, NY 14454

 

Mr. Gerald Brock

President and CEO

(Hereinafter referred to as the ‘Seller’).

Buyer and Seller are hereinafter collectively referred to herein as the
("Parties").

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 1 | Page of 16

 

 

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

 

RECITALS

 

A. Pursuant to our Letter of Intent to purchase SkyWolf DAWT wind turbines dated
February 11, 2019 for Buyer to deploy in its exclusive territorial (Republic of
the Philippines) per the previous reseller’s agreement between City Tech
Solutions Group and Seller dated May 19, 2018. Specifically, the turbines will
be deployed between several awarded energy projects in which Gr8 Seas has been
awarded in the Philippines, Mexico, Lebanon and other locations TBD.

 

B. Buyer now wishes to enter into a blanket contract purchase order with Seller
for 500 wind turbine units. We understand this quantity of 500 wind turbine
units will be deployed over a period of 18-24 months from date of this contract.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.   Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller shall, on a non-exclusive basis, sell to Buyer, and Buyer shall purchase
from Seller, the following Goods:

 

(a) Contract Order Details:

Quantity and Type: 500 SKYWOLF DAWT Model # 35H-001 turbines (the "Goods") as
described on Exhibit A hereto (Blanket Order over 18-24 months)     Contract
Price: $26,000 USD Each (subject to adjustment as provided in §4(a))     Total
Contract: $13,000,000 USD  (subject to adjustment as provided in §4(a))    
Release Schedule: 150*    Release Order # 52419-01 per Initial Release Order and
Form of Release Order attached as Exhibit A   *(Del in 3x - 50 turbines per
month starting October 2019)    350 – To Be Released within 24 months

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 2 | Page of 16

 

 

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

 

(b) This does not include Micro-Grid equipment, integration, enclosure,
controls, battery backup, shipping, and installation and are additional costs to
be determined by SkyWolf on a project order by project order basis ("Ancillary
Equipment and Services").. The parties agree to develop a Specific Scope of Work
(SOW) and site consideration to determine complete and final pricing for
Ancillary Equipment and Services.

 

(c) In connection to this commitment, Buyer will cooperate with Seller to
identify manufacturing resources and material sourcing in an effort to help
maximize the overall profitability of the 500 units.

 

(d) Turbine Price and Micro-Grid System Price Summary Estimates for Ancillary
Equipment and Services:

 

1-Turbines, Qty 500 $13,000,000.00     2-Battery Backup TBD site Specific    
2-Generator with Slab TBD site Specific     3-Micro-Grid Equipment TBD site
Specific     4-Micro Grid Enclosure:   Enclosure Foundation: On Site per
additional agreement Enclosure Fence: On Site per additional agreement
Transformer Pad: On Site per additional agreement Site Grading: On Site per
additional agreement     5-Turbine Installation On Site

 

This contract addresses the manufacture and sale of the SkyWolf Model 35H-A
Hybrid Diffused Augmented Wind Turbine (DAWT) (“Turbines”). The manufacture,
performance, delivery and sale of Ancillary Equipment and Services in item #2-5
are not part of this contract and shall be set forth in a separate agreement
between the parties.

 

2.  Terms of Agreement Prevail Over Buyer's Release Order. This Agreement is
expressly limited to the terms of this Agreement, the SkyWolf Terms and
Conditions, attached as Exhibit B and any applicable Release Order submitted by
Buyer for the release of Goods purchased hereunder in the form attached hereto
as Exhibit A ("Release Order"). The terms of this Agreement prevail over any
terms or conditions contained in any other documentation and expressly exclude
any of Buyer's general terms and conditions contained in any Release Order or
other document issued by Buyer. In the event of any conflict between the terms
of this Agreement and the terms of any Release Order or any other document
issued by Buyer, the terms of this Agreement prevail.

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 3 | Page of 16

 



 

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

 

3.  Manufacturing and Delivery.

 

(a) Commencement of Manufacturing. Following receipt of Release Order and
deposit of any applicable portion of the Purchase Price under Section 4(c),
Buyer shall begin manufacture of the number of units of Goods set forth in the
Release Order. The initial schedule for release of the first 150 Turbines is set
forth above in Section 1(a). Buyer shall have delivered to Seller Release Orders
covering all 500 units of Goods purchased hereunder no later than the second
anniversary of the date of this Agreement.

 

(b) Delivery. Unless expressly agreed to by the Parties for any individual
Release Order, or as set forth in Section 5, Seller shall deliver the Goods to
FOB SkyWolf Plant Geneseo, NY, using Seller's standard methods for packaging and
shipping such Goods.

 

(c) Late Delivery. Any time quoted by Seller for delivery is an estimate only.
Seller is not liable for or in respect of any loss or damage arising from any
delay in filling any order, failure to deliver or delay in delivery. No delay in
the shipment or delivery of any Goods relieves Buyer of its obligations under
this Agreement, including without limitation accepting delivery of any remaining
installment(s) of Goods.

 

(d) Certain Estimates. In connection with the manufacturing, delivery and
installation of the Turbines, the parties contemplate the following estimates,
which estimates are not binding on the Parties:

TERMS   Initial Production Lead Time 1 to 3 months *Shipping FOB SkyWolf est.
$3,000 to $7,000 per 20’ ocean freight container **Travel as required: est.
$6,000 to $10,000 per adult round trip **SkyWolf Training: Billed hrly time and
material **SkyWolf Field Engineering Services: Billed hrly time and material

 

*Determined at time of shipment and paid in full FOB

**Additional unexpected services and support may apply

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 4 | Page of 16

 

 

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

 

4.  Price and Payment.

 

(a) Price. Buyer shall purchase the Goods from Seller at the purchase price of
Thirteen Million and 00/100 Dollars ($13,000,000) ("Purchase Price"), or $26,000
per turbine unit ("Purchase Price per Unit") as set forth in Section 1(a). In
the event the purchase price of any component parts used by Seller in the
manufacture of the Goods shall increase due to tariffs, the Purchase Price shall
be increased by such amount and the Buyer shall pay such additional amounts.

 

(b) Shipping Charges, Insurance, and Taxes. Buyer shall pay for, and shall hold
Seller harmless from, all shipping charges and insurance costs. In addition, all
prices are exclusive of, and Buyer is solely responsible for, and shall pay, and
shall hold Seller harmless from, all taxes, with respect to, or measured by, the
manufacture, sale, shipment, use or Purchase Price of the Goods.

 

(c) Deposit of Purchase Price.

(i)          Initial Order Deposit. Upon the submission of each Release Order,
Buyer shall begin depositing in a separate bank account designated by the Seller
an amount representing sixty percent (60%) of the total Purchase Price for the
Goods listed in the Release Order (“Initial Order Deposit”). Buyer shall deposit
with Seller the full Initial Order Deposit for a Release Order no later than
thirty (30) days after delivery of such Release Order.

 

(ii)         Follow-On Order Deposit. Buyer shall deposit with Seller an
additional fifteen percent (15%) of the Purchase Price for the Goods listed in
the Release Order ("Follow-On Order Deposit") no later than the earlier of: (i)
sixty (60) days after delivery of such Release Order, and (ii) Seller’s delivery
of the first turbine listed in such Release Order. Seller shall not be required
to deliver the Goods until the deposits in this Section 4(c) have been made.

 

(iii)        Withdrawal; Seller shall deliver to Buyer a copy of its withdrawal
request and withdrawals of the amounts representing the Initial Order Deposit
and the Follow-On Order Deposit.

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 5 | Page of 16

 

  

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

 

(d) Final Payment of the Purchase Price. Buyer shall pay the remainder of the
Purchase Price for the Goods within thirty (30) days of shipment of the Goods
FOB Seller's office Geneseo, New York. Any failure to deposit any portion of the
Purchase Price according to Section 4(c) shall not relieve Buyer of its
obligation to pay the Purchase Price.

 

(e) Late Payments. Buyer shall pay interest on all late payments, calculated
daily and compounded monthly at the lesser of the rate of 1.5% per month or the
highest rate permissible under applicable law, calculated daily and compounded
monthly. Buyer shall also reimburse Seller for all costs incurred in collecting
any late payments, including, without limitation, attorneys' fees. If Buyer
fails to pay any amounts when due under this Agreement, Seller may (a) suspend
the delivery of any [Goods/Turbines], or (b) terminate this Agreement pursuant
to the terms and conditions of this agreement.

 

5. Title and Risk of Loss. Title to Goods ordered and risk of loss to all Goods
ordered passes to Buyer upon delivery of such Goods to the FOB Buyer's office
Geneseo, NY. At Seller's election, it may deliver any component parts contained
within the Goods, including but not limited to, the generator, to Buyer
separately at the component manufacturer's or component distributor's location.
In that event title and risk of loss to such component parts shall pass at the
location specified in a notice to Buyer, which would generally be FOB at the
component manufacturer's or component distributor's location.

 

6. Compliance. General Compliance with Laws. Buyer shall at all times comply
with all laws applicable to this Agreement, Buyer's performance of its
obligations hereunder and Buyer's use or sale of the Goods. Without limiting the
generality of the foregoing, Buyer shall (a) at its own expense, maintain all
certifications, credentials, licenses, and permits necessary to conduct its
business relating to the purchase or use of the Goods and (b) not engage in any
activity or transaction involving the Goods, by way of shipment, use or
otherwise, that violates any law. Buyer and its representatives are in
compliance with the Foreign Corrupt Practices Act of 1977, as amended ("FCPA")
and shall cause its representatives to, comply with the FCPA, including
maintaining and complying with all policies and procedures to ensure compliance
with the FCPA.

 

7. Miscellaneous.

(a) Further Assurances. Upon Seller's reasonable request, Buyer shall, at its
sole cost and expense, execute and deliver all such further documents and
instruments, and take all such further acts, necessary to give full effect to
this Agreement.

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 6 | Page of 16

 

 

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

 

(b) Entire Agreement. Subject to Section 2, this Agreement, including all
related exhibits, constitutes the sole and entire agreement of the Parties with
respect to the subject matter contained herein and therein, and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.

 

(c) Notices. All notices, requests, consents, claims, demands, waivers, and
other communications under this Agreement (each, a "Notice") must be in writing
and addressed to the other Party at its address set forth below (or to such
other address that the receiving Party may designate from time to time in
accordance with this Section). All Notices must be delivered by personal
delivery, nationally recognized overnight courier or certified or registered
mail (in each case, return receipt requested, postage prepaid) by facsimile or
e-mail (with confirmation of transmission). Except as otherwise provided in this
Agreement, a Notice is effective only (a) on receipt by the receiving Party, and
(b) if the Party giving the Notice has complied with the requirements of this
Section.

 

THE BUYER   Name: GR8 SEAS HOLDINGS INC Settlement Account: GR8 SEAS HOLDINGS
INC Address: 803 N Bridge St STE A, Yorkville, IL 60560 Signatory: William
Stephens Title: President/CEO Phone No: +630-885-9998 Email:
williams@gr8seastrading.com

 

THE SELLER   Name: SKYWOLF WIND TURBINE CORP. Address: 156 Court Street, Geneseo
NY, 14454 Signatory: Gerald Brock Title: President/CEO Phone No: 585-447-9135
Email: gbrock@skywolfwindturbines.com

 

(d) Amendments. No amendment to or modification of or rescission, termination,
or discharge of this Agreement is effective unless it is in writing and signed
by an authorized representative of each Party.

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 7 | Page of 16

 

 

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

  

(e) Assignment. Buyer may not assign any of its rights or delegate any of its
obligations under this Agreement without the prior written consent of Seller.
Seller may assign any of its rights or delegate any of its obligations to any
person or entity acquiring all or substantially all of Seller's assets. Any
purported assignment or delegation in violation of this Section is null and
void. No assignment or delegation relieves the assigning or delegating Party of
any of its obligations under this Agreement.

 

(f) Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Parties to this Agreement and their respective permitted
successors and permitted assigns.

 

(g) Choice of Law. This Agreement and all matters arising out of or relating to
this Agreement, are governed by, and construed in accordance with, the laws of
the State of New York, without regard to the conflict of laws provisions thereof
to the extent such principles or rules would require or permit the application
of the laws of any jurisdiction other than those of the State of New York. The
parties agree that the United Nations Convention on Contracts for the
International Sale of Goods does not apply to this Agreement.

 

(h). Choice of Forum. Each Party irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind whatsoever
against the other Party in any way arising from or relating to this Agreement in
any forum other than in the federal or state courts sitting in Rochester, New
York and any appellate court from any thereof. Each Party irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
to bring any such action, litigation, or proceeding only in the federal or state
courts sitting in Rochester, New York. Each Party agrees that a final judgment
in any such action, litigation, or proceeding is conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.

 

(i) Counterparts. This Agreement may be executed in counterparts, each of which
is deemed an original, but all of which together are deemed to be one and the
same agreement. A signed copy of this Agreement delivered by facsimile, e-mail
or other means of electronic transmission is deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 8 | Page of 16

 

 

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

  

Witnessed, Agreed and signed upon this 22nd day of July 2019

  

BUYER: GR8 SEAS HOLDINGS INC.

 

/s/ William Stephens   William Stephens   President/CEO  

 

SELLER: SkyWolf Wind Turbine Corp.

 

/s/ Gerald Brock   Mr. Gerald Brock   President/CEO  

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 9 | Page of 16

 

 

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

  

Exhibit A – Initial Release Order/Form of Release Order

QUOTATION #05202019

156 Court Street

Geneseo, NY 14454

Phone 585-447-9135

Fax: 585-447-9136

Terms: Qty purchase 150 DAWT value min each order

 

To: William Stephens, President

Gr8 Seas Holdings Inc.

803 N. Bridge Street

Suite A

Yorkville, IL 60560

 

SALES   SHIP VIA   FOB Brock   Freight Forwarder TBD   Geneseo, NY 14454

 

QTY   UNIT   DESCRIPTION   UNIT PRICE 150   Release 1  

Model 35H-A Hybrid Diffused Augmented Wind Turbine (DAWT)

-Includes complete Turbine and Control Panel

-Includes Field Service training with initial purchase

-DAWT Avg Annual energy production in New York State: 8,412 Kwh/yr

 

Total Qty 500

350 units TBR (To Be Released)

 

Micro-Grid Equipment and Controls Integration

 

Installation

 

Battery Backup

 

Shipping

 

Additional Service and Training billed hrly plus travel

 

 

 

 

 

 

  

$26,000 ea plus applicable tariff and taxes as they apply

 

TBD Site Specific

 

TBD Site Specific

 

TBD Site Specific

 

TBD Site Specific

 

Invoiced Time and Material

 

 

 

 

  TERMS:  

SkyWolf attached Terms and Conditions (TC) apply

 

Production Terms: Shipment schedule as determined

 

Installation Terms: per PAD install drawing

 

Warranty: Limited Warranty applies. See Section 3 TC

   

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 10 | Page of 16

 

 

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

  

EXHIBIT B

SKYWOLF - TERMS AND CONDITIONS

 

1.           These terms and conditions of sale (these "Terms") govern the sale
of the goods ("Goods") by the SkyWolf Wind Turbine Corp. ("Seller") to GR8 Seas
Holdings Inc. ("Buyer"). These terms and conditions are part of and incorporated
into that certain Sale and Purchase Agreement dated July 22, 2019 by and between
Buyer and Seller (the "Agreement"). Capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Agreement. There are no
warranties, representations or agreements which extend beyond the terms of this
acknowledgement.

 

2.           Unless otherwise specified and agreed upon, the material to be
furnished will be subject to Seller’s standard inspection at place of
manufacture or installation as determined by Seller in its sole discretion. If
inspection by Buyer is specifically required on an order, such inspection shall
be so conducted as not to interfere unreasonably with Seller’s operations, and
consequent approval or rejection shall be made before shipment of material and
installation. Notwithstanding the foregoing, if upon receipt of such material by
Buyer the same shall appear not to conform to the contract between the Buyer and
Seller, Buyer shall immediately notify Seller of such conditions and afford the
Seller a reasonable opportunity to inspect the material. No material shall be
returned without Seller’s written approval.

 

3.           Limited Warranty. The Goods are subject to the Limited Warranty
attached hereto as Exhibit C.

 

4.           Payment; No Set-Off Right: Buyer shall make no deductions
(including those for alleged demands) from payments due hereunder. Buyer shall
not, and acknowledges that it will have no right, under this Agreement, any
Release Order, or any other agreement to withhold, offset, or debit any amounts
owed (or to become due and owing ) to Seller against any other amount owed (or
to become due and owing) to it by Seller, whether relating to Seller's or its
Affiliates' breach or non-performance of this Agreement, any Release Order, any
other agreement between (a) Buyer or any of its affiliates and (b) Seller, or
otherwise.

 

5.           Seller’s obligation to produce or deliver hereunder is conditioned
upon maintenance by Buyer of credit standing at least as high as when the order
was accepted, and upon Buyer’s prompt payment when due of any sum owing by Buyer
to Seller under an agreement between them.

 

6.           The price stipulated does not include any taxes in the nature of
sales or use taxes unless such tax be described and shown separately on the face
hereof. Buyer shall bear all taxes, if any, applicable to this sale, whether or
not so described and shown.

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 11 | Page of 16

 

 

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

  

7.           Buyer shall indemnify, defend and hold Seller harmless from and
against all claims, suits, judgments, cost, losses, expenses (including
attorney’s fees) and liabilities from: (a) infringement (actual or claimed) of
patents, copyrights or trademarks arising from compliance with Buyer’s design,
specifications or instructions and the fulfilment of Buyer’s order; (b) any
negligent or more culpable act or omission of Buyer or its personnel in
connection with the performance of its obligations under this Agreement; (c) any
bodily injury, death of any person or damage to real or tangible personal
property caused by the negligent acts or omissions of Buyer or its personnel;
and (d) any failure by Buyer or its personnel to comply with any applicable
laws.

 

8.           It is the desire of Seller to meet requested delivery schedules.
However, Seller will not incur any liability arising out of any delay in
delivery for any reason other than an arbitrary refusal of Seller to perform.
Delivery dates furnished by Seller represent the best estimates of the time
required to make the shipment.

 

9.           Omitted.

 

10.         For prices quoted in currency other than US Dollars, fluctuations of
±10% against the US Dollar exchange rate will be reflected on actual invoice.

 

11.         Payment to SkyWolf Wind Turbine Corp.: Payment by check should be
mailed to: SkyWolf Wind Turbine Corporation, 156 Court Street, Geneseo NY,
14454.

 

12.         SkyWolf Wind Turbine Corporation can guarantee and validate the
energy performance as indicated in our performance calculations demonstrated in
upstate New York identified in our literature.

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 



 12 | Page of 16

 



 

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

  

EXHIBIT C –Limited Warranty

SkyWolf Wind Turbine Corporation

 

Model 35H-001

 

SkyWolf Wind Turbine Corp. ("SkyWolf" or the "Seller"), hereby warrants to the
original purchaser ("Buyer") of the SkyWolf Turbine Model 35H-001 and the
associated electronics and towers supplied by SkyWolf Wind Turbine Corp., (the
"Goods") and the initial purchaser of the Goods from Buyer who owns the Goods
when initially installed at the initial site of installation (the "Installing
Purchaser") that the Goods are warranted against defects in design, material and
workmanship under normal use for which intended. SkyWolf’s wind turbine towers
and blades carry a twenty (20) year pro-rated warranty after date of
installation at the initial site of installation ("Initial Installation Date").
Electronic components supplied by SkyWolf Wind Turbine Corp., as part of the
Goods carry a three year (3) warranty from the Initial Installation Date.
Generators supplied by SkyWolf Wind Turbine Corp., as part of the Goods carry a
three (3) year warranty from the Initial Installation Date although they were
designed to last 20 years under full load operation. The solar panels supplied
by SkyWolf Wind Turbine Corp. as part of the Goods carry a fifteen (15) year
warranty from the Initial Installation Date.

 

During the warranty period for each particular component, SkyWolf Wind Turbine
Corp., will repair or replace, at its discretion with a Returned Material
Authorization (RMA) form (SWF1200)., defective components or assemblies and pay
one-way shipping charges. For Buyers or Installing Purchasers not in the USA,
shipping and insurance charges will be pre-paid to the port of entry into such
customer’s country

 

Warranty coverage is extended only to the Buyer or Installing Purchaser who has
submitted a properly completed SkyWolf Wind Turbine Corp., Warranty Registration
Form within 60 days of installation. Required inspections and any maintenance
tasks per SkyWolf Installation Manual must be up to date and documented. All
returns must be approved by SkyWolf prior to returning and must include the
defective part and completed RMA form (SWF1200).

 

This limited warranty does not cover:

 

1.Towers and equipment, materials or supplies not manufactured or supplied by
SkyWolf Wind Turbine Corp.;

 

2.SkyWolf Wind Turbine Corp., equipment that has been modified without prior
factory approval;

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 13 | Page of 16

 

 

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

  

3.Repairs performed by personnel not authorized by SkyWolf Wind Turbine Corp.;

 

4.Damage resulting from use of equipment not supplied by SkyWolf Wind Turbine
Corp.;

 

5.Damage or loss of function sustained during periods when wind speed exceeds
(100 mph or 44.7 M/S);

 

6.Acts of God;

 

7.Incidental or consequential damages;

 

8.Deviation from PAD Installation Dwg S1.0 supplied.

 

Products manufactured by a third party ("Third Party Product") may contain, be
contained in, incorporated into, attached to or packaged together with the
Goods. Except as set forth above, Third Party Products are not covered by the
warranty in this section. For the avoidance of doubt, Seller makes no
representations or warranties with respect to any Third Party Product.

 

THIS LIMITED WARRANTY IS IN LIEU OF ALL OTHER SKYWOLF WIND TURBINE CORP.,
GUARANTEES OR WARRANTIES EXPRESSED OR IMPLIED OR STATUTORY. SELLER WILL NOT BE
LIABLE FOR ANY LOSS, DAMAGE, INJURY OR EXPENSE OF ANY KIND OR NATURE CAUSED,
DIRECTLY OR INDIRECTLY, AS A RESULT OF HAVING DELIVERED A NONCONFORMING PRODUCT,
INCLUDING, WITHOUT LIMITATION, ANY SUCH LOSS, DAMAGE, INJURY OR EXPENSE ARISING
FROM ANY INTERRUPTION OR SERVICE OR FOR ANY LOSS OF BUSINESS WHATSOEVER OR
HOWEVER CAUSED, AND ANY LOST PROFITS OR ANY OTHER INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES. THE SOLE REMEDY SHALL BE THE REPAIR OR REPLACEMENT OF THE
PRODUCT. NO EMPLOYEE, AGENT, DEALER, OR OTHER PERSON IS AUTHORIZED TO OFFER
WARRANTIES ON BEHALF OF SKYWOLF WIND TURBINE CORP. SKYWOLF WIND TURBINE CORP.,
RESERVES THE RIGHT TO MAKE DESIGN CHANGES, IMPROVEMENTS AND ADDITIONS TO ITS
PRODUCTS WITHOUT OBLIGATION TO INSTALL SUCH IN PRODUCTS PREVIOUSLY MANUFACTURED.

 

To make a claim under this warranty, Installing Purchaser must:

 

a)Complete and return the SkyWolf Warranty Registration Form to the Company at
its address set forth in the form (SWF1100) and acceptable proof of correct
system installation (SWF2000) within 60 days of the first installation of the
Goods.

b)Call our Customer Service Department at 855-538-6418;

c)Furnish documentation showing the original purchase date and purchaser;

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 14 | Page of 16

 

  

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

 

d)Give written notice of the defect, reasonably described, to Seller within 14
days of the time when Buyer discovers or ought to have discovered the defect;

e)Make the claim within the applicable warranty period referenced above from the
first installation of the Goods at its initial site of installation; and

f)Provide a dated picture together with a general description of the damage.

 

Except from Buyer to the Installing Purchaser, this warranty is non-assignable
and non-transferable.

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 15 | Page of 16

 

 

[tv525922_ex10-1img01.jpg]  GR8 Seas Holdings Inc.

  

 

  

EXHIBIT D - FORM OF SKYWOLF WARRANTY REGISTRATION FORM

 

{7496411: }Operations office: 803 N Bridge St Ste A, Yorkville IL 60560

Tel: +1-630-885-9998, Email: info@gr8seastrading.com

 

 16 | Page of 16

 

  

SkyWolf Warranty Registration Form

 

INSTALLATION COMPANY

 

Contractor’s Name & License Number        Site Address       City/State/Zip  

 

Installation Date           E-Mail           Telephone    

 

END-USER CONTACT INFORMATION

 

End-User Name       Address       City/State/Zip  

 

Today’s Date           E-Mail           Telephone    

 

SITE CONTACT INFORMATION

 

Name       Address       City/State/Zip  

 

Today’s Date           E-Mail           Telephone    

 

SWF1000 REV B 7/20191 | Page

 

 

SkyWolf Warranty Registration Form

 

Hybrid Wind Turbine

 

Part Number & Rev/Serial Number (located on bottom pole)  

 

Solar Panels

 

Manufacturer of Panel(s)       Panel Model Number       Serial Numbers (16)  

  

 



 

 

 



 

 

 



 

 

Slip Ring

 

Manufacturer       Model Number  

 

Date of Commissioning           Serial Number    

 

Wind Inverter

 

Manufacturer       Model Number  

 

Date of Commissioning           Serial Number    

 

SWF1000 REV B 7/20192 | Page

 

 

SkyWolf Warranty Registration Form

 

Solar Inverter

 

Manufacturer       Model Number  

 

Date of Commissioning           Serial Number    

 

Wind Interface Box

  

Manufacturer       Model Number  

 

Date of Commissioning           Serial Number    

  

Generator

  

Manufacturer       Model Number  

 

Date of Commissioning           Serial Number    

  

Resistor

  

Manufacturer       Model Number  

 

Date of Commissioning           Serial Number    

  

SWF1000 REV B 7/20193 | Page

 